oOo nN DH

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page1of8

MARJORIE A. GUYMON, ESQ.
Nevada Bar No. 4983

Email: mguymon@egoldeuylaw.com
GOLDSMITH & GUYMON, P.C.
2055 Village Center Circle

Las Vegas, Nevada 89134

Phone: (702) 873-9500

Facsimile (702) 873-9600
Attorneys for Debtor

 

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA
In Re: Case No. BK-S-17-10066-gs
MICHAEL JOSEPH GORDON, Chapter 11

Hearing Date: N/A
Hearing Time: N/A

 

 

 

EX PARTE MOTION TO REOPEN CASE NO. 17-10066-gs

MICHAEL JOSEPH GORON (“Reorganized Debtor”), by and through counsel Goldsmith
& Guymon, P.C., hereby submits this Motion to Reopen Case No. 17-10066-gs. This Motion is
based upon Sections 350(b) and 1112(a) of Title 11 of the United States Code (“Bankruptcy Code”),
Rule 5010 of the Federal Rules of Bankruptcy Procedures (“Bankruptcy Rules”), the papers and
pleadings on file herein, and the points and authorities submitted herewith, the Declaration of
Michael Joseph Gordon, and any arguments made by counsel at hearing.

DATED this 20 day of November, 2020.

GOLDSMITH & GUYMON, P.C.

Marjorie A. Guymow

 

MARJORIE A. GUYMON, ESQ.
Nevada Bar No. 4983

2055 Village Center Circle

Las Vegas, Nevada 89134
Attorneys for Debtor

 

 

 
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 17-10066-gs Doc195_ Entered 11/20/20 14:03:24 Page 2 of8

MEMORANDUM OF POINTS AND AUTHORITIES
I.
JURISDICTION
1. This Court has jurisdiction over this case and this instant Motion pursuant 11 U.S.C.
§350(b), and 28 U.S.C. §§157(b)(2)(A) and 1334.
Il.
STATEMENT OF FACTS
2. On January 6, 2017, Reorganized Debtor filed his voluntary petition for relief under Chapter
11 of the Bankruptcy Code, Dckt. No. 1, thereby commencing the above-captioned
bankruptcy case (the “Chapter 11 Case” or “Case”).
3, On June 11, 2018, this Court entered an Order Confirming Plan, Dckt. No. 169
(“Confirmation Order” and the “Plan’).

4, On August 28, 2018, the Court entered an Order Entering Final Decree, Dckt. No. 192.

5. Reorganized Debtor has been unable to perform under the Plan.

6. Reorganized Debtor has since acquired additional assets and incurred additional debts.

7. No individual discharge has been entered in this case.

8. Said Reorganized Debtor therefore now petitions the Court to reopen the case for purposes

of converting his Chapter 11 Case to one under Chapter 7, to update his schedules and
statements, and obtain his individual discharge.
Il.
LEGAL ARGUMENT

Bankruptcy Code Section 350(b) and Bankruptcy Rule 5010 authorize this Court to reopen
a previously closed case “to accord relief to the debtor”. 11 U.S.C. §350(b).

Reorganized Debtor seeks to convert his Chapter 11 case to one under Chapter 7 due to his
inability to complete his Plan and his increased obligations since closing his Chapter 11 case.

Bankruptcy Code Section 1112(a) allows a debtor to convert a case:

 

 
ao NN DB NN FB

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page 3of8

“to a case under chapter 7 of this title unless—

(1) the debtor is not a debtor in possession; _

(2)the case originally was commenced as an involuntary case under this chapter; or
(3) the case was converted to a case under this chapter other than on the debtor’s
request.

Pursuant to the Declaration of Michael Joseph Gordon, he seeks this Court’s order reopening

his case to allow him to convert to a Chapter 7.
IV.
CONCLUSION

WHEREFORE, for the foregoing reasons, Michael Joseph Gordon request that this Court
enter an order reopening his case in the form as set forth in the proposed order attached hereto as
Exhibit B.

DATED this 20 day of November, 2020.

GOLDSMITH & GUYMON, P.C.

Marjorie A. Guymow

 

MARJORIE A. GUYMON, ESQ.
Nevada Bar No. 4983

2055 Village Center Circle

Las Vegas, Nevada 89134
Attorneys for Debtor

 

 
 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page 4of8

EXHIBIT A
DECLARATION OF MICHAEL JOSEPH GORDON

 

 
eo 682 YN DBD A S&S WD BF

Mm nwo NM HR HN NH HR DR rm itt tiem fem pt
oOo ~F DR mA & WH NH = S&S 6 CO ~s BDA WR BF WH BF = ©

 

Case 17-10066-gs Doc195_ Entered 11/20/20 14:03:24 Page5of8

DECLARATION OF MICHAEL JOSEPH GORDON
COMES NOW MICHAEL JOSEPH GORDON, having been duly sworn upon his oath,

under penalties of perjury, and states as follows:

1.

Iam the individual reorganized debtor in Case No. 17-10066, and have personal knowledge
of the facts contained herein, except those asserted upon information and belief, and as to
those I believe them to be true.

I have read the accompanying Motion to Reopen Case No. 17-10066 and agree with the
contents therein.

I am requesting that this Court reopen my individual chapter 11 case for the purpose of
converting to a chapter 7 as am unable to comply with the terms of the confirmed plan.
DATED this _—_—s day of November, 2020.

“heel Gou Bord

MICHAEL JOSEPH GORDON

 
Oo nN HD nN

\o

10
nl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page 6of8

EXHIBIT B
PROPOSED ORDER

 
oOo SN DN Wn

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page 7 of8

MARJORIE A. GUYMON, ESQ.
Nevada Bar No. 4983

Email: mguymon@goldguylaw.com
GOLDSMITH & GUYMON, P.C.
2055 Village Center Circle

Las Vegas, Nevada 89134

Phone: (702) 873-9500

Facsimile (702) 873-9600
Attorneys for Debtor

 

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA
In Re: Case No. BK-S-17-10066-gs
Chapter 11
MICHAEL JOSEPH GORDON,

Hearing Date: N/A
Hearing Time: N/A

 

 

 

EX PARTE ORDER GRANTING MOTION TO REOPEN CASE NO. 17-10066-gs

 

MICHAEL JOSEPH GORON (“Reorganized Debtor”), by and through counsel Goldsmith
& Guymon, P.C., having filed his Ex Parte Motion to Reopen Case No. 17-10066-gs; the Court
having jurisdiction over this case and the Motion pursuant to 11 U.S.C. §350(b), and 28 U.S.C.
§§157(b)(2)(A) and 1334 of Title 11 of the United States Code, based upon the pleadings on file
herein, the Declaration of Reorganized Debtor, and for good cause appearing,

ITISHEREBY ORDERED that the Chapter 11 case number 17-10066-gs shall be reopened;

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 17-10066-gs Doc195 Entered 11/20/20 14:03:24 Page 8of8

CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that order accurately reflects
the court’s ruling and that (check one):

__X_ The court has waived the requirement of approval under LR 9021.

No party appeared at the hearing or filed an objection to the motion.

I have delivered a copy of this proposed order to all counsel who appeared at the hearing,

and any unrepresented parties who appeared at the hearing, and each has approved or is
approved the order, or failed to respond, as indicated below [list each party and whether the
party has approved, disapproved, or failed to respond to the document]:

I certify that this is a case under Chapter 11 that I have served a copy of this order with the

motion pursuant to LR 9014(g), and that no party has objected to the form or content of the

order.

IT IS SO ORDERED.

Is| Marjory A. Guymow
Marjorie A. Guymon, Esq.
Counsel for Debtor

 

W:\MAG\Client Matters\Bankruptcy\Gordon 3182-1\expt motion to reopen.wpd

Hitt

 
